 

Exhibit 10.40

 

CONVERTIBLE SECURED PROMISSORY NOTE

 

$10,000,000 Signal Hill, California October 13, 2017

 

FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay jointly to
NETWORK MEDICAL MANAGEMENT, INC., a California corporation (“NMM”), and ALLIED
PHYSICIANS OF CALIFORNIA, A PROFESSIONAL MEDICAL CORPORATION, a California
corporation (“APC,” which together with NMM and their respective successors and
assigns who become holders of this Convertible Secured Promissory Note (this
“Note”), are collectively referred to as “Holder”), or order, at such place as
Holder may designate, the principal sum of Ten Million Dollars ($10,000,000),
plus interest as set forth below. All payments of principal, interest and other
costs and fees payable hereunder shall be allocated between NMM and APC as they
shall determine in their sole and absolute discretion, and Maker shall comply
with any payment instructions regarding such allocation.

 

Applicable Interest Rate:

 

The rate per annum which is one percent (1.0%) above the Prime Rate (the
“Floating Rate”). The Floating Rate shall change from time to time as and when
the Prime Rate changes.

 

Prime Rate:

 

The "Prime Rate" shall mean the prime rate of interest for commercial customers,
as publicly or privately announced from time to time by Bank of America

 

Payments:

 

Installments of interest only shall be payable on a monthly basis commencing on
November 1, 2017, and continuing on the first day of each calendar month
thereafter until the date that is three (3) years following the date of this
Note (the “Maturity Date”). The outstanding principal balance, all accrued
interest thereon and any other costs and fees payable hereunder shall be
immediately due and payable in full on the Maturity Date.

 

Each payment made hereunder shall be in the legal currency of the United States
and shall be applied upon the then unpaid balance of the principal sum.

 

Prepayment:

 

This Note may be prepaid at any time and from time to time, in whole or in part,
without notice or penalty, but only after the date that is one (1) year
following the date of this Note, prior to which date this Note may not be
prepaid at any time.

 

Default:

 

In the event Maker fails to pay when due any sum payable under this Note, if
such failure is not cured by Maker within sixty (60) days after written notice
of such default from Holder then, at any time during the continuance of such
default after the sixtieth (60th) day, the entire outstanding principal balance,
all accrued interest thereon and any other costs and fees payable hereunder
shall, at the option of the Holder, become immediately due and payable.

 

Promissory note-NMM-Dr Jay 10-13-17- 1 - 

 

 

Maker agrees to pay any and all costs and expenses, including but not limited to
reasonable attorneys’ fees, incurred by Holder in connection with the collection
and enforcement of this Note.

 

Notices:

 

All notices, consents, requests, demands and other communications hereunder
(collectively, “Notices”) shall be in writing and shall be deemed to have been
duly given or delivered: (a) when delivered by hand (with written confirmation
of receipt); (b) on the third (3rd) day following mailing by registered or
certified mail, return receipt requested, with first class postage prepaid; or
(c) on the next business day following deposit with a nationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses set forth below (or to such other address as a party may designate by
notice to the other parties).

 

If to Maker: George M. Jayatilaka, M.D.   3462 Via Campesina   Rancho Palos
Verdes, CA 90275     If to Holder: Allied Physicians of California   Network
Medical Management, Inc.   1668 S. Garfield Ave., 2nd Floor   Alhambra, CA 91801
  Attn: Chief Executive Officer

 

No Waiver:

 

No waiver of any breach, default or failure of condition under the terms of this
Note shall be implied from any failure of Holder to take, or any delay by Holder
in taking, any action with respect to any such breach, default or failure of
condition or from any previous waiver of any similar or unrelated breach,
default or failure of condition. A waiver of any term of this Note must be made
in writing and shall be limited to the express written terms of such wavier.

 

None of the provisions hereof and none of Holder’s rights or remedies hereunder
on account of any past or future default, shall be deemed to have been waived by
any indulgence granted by Holder to Maker. Without limiting the generality of
the foregoing, the acceptance of any installment of principal or interest by
Holder after the time when it becomes due, as herein specified or the acceptance
of any partial payment of principal or interest, shall not be held to establish
a custom, or to waive any rights of Holder to enforce prompt payment of any
further installments or any other rights, nor shall any failure or delay to
exercise any rights be held to waive the same.

 

This Note shall be construed in accordance with the laws of the State of
California.

 

Stock Pledge Agreement:

 

This Note is secured by that certain Stock Pledge Agreement dated as of the date
hereof by and between George M. Jayatilaka, M.D., as Pledgor, and NMM and APC,
collectively as Pledgee (the “Stock Pledge Agreement”), a copy of which is
attached hereto as Exhibit “A” and incorporated herein by this reference.

 

Promissory note-NMM-Dr Jay 10-13-17- 2 - 

 

 

Conversion

 

Notwithstanding anything to the contrary contained in this Note, and pursuant to
that certain Agreement dated effective as of October 9, 2017 by and among
Accountable Health Care IPA, A Professional Medical Corporation, a California
professional medical corporation (“Accountable”), Signal Health Solutions, Inc.,
Maker, and APC and NMM (the “Definitive Agreement”), Holder shall have the
right, but not the obligation, to convert the principal amount of this Note into
shares of common stock of Accountable in accordance with the Definitive
Agreement.

 

Nonrecourse:

 

Notwithstanding any provision in this Note to the contrary. Maker’s obligations
under this Note and Stock Pledge Agreement is nonrecourse and, in the event the
Holder hereof shall take action to collect the indebtedness (whether principal,
interest or otherwise) evidenced by this Note and the Stock Pledge Agreement,
the Holder hereof will look for satisfaction of such indebtedness and/or
obligations under the Stock Pledge Agreement solely to the security granted in
the Stock Pledge Agreement and no deficiency judgment shall be taken against
Maker.

 

[Signature continued on next page]

 

Promissory note-NMM-Dr Jay 10-13-17- 3 - 

 

  

  “Maker”:       /s/ George M. Jayatilaka   George M. Jayatilaka, M.D.,  
Individually

 

Promissory note-NMM-Dr Jay 10-13-17- 4 - 

 